DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 08 September 2022. As directed by the amendment claims 2, 10 and 15 have been amended, and claims 1, 3 and 19 have been cancelled. Thus, claims 2, 4-18 and 20-21 are presently pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6 and 9 are objected to because of the following informalities: in view of the amendments to claim 2, claim 6, “a proximal terminal end surface arranged opposite a distal tip” should read --the proximal terminal end surface--; and claim 9 “comprising a proximal terminal end surface arranged opposite a distal tip portion, and a central opening” should read --comprising a central opening--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 10-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2010/0222812 A1; cited by applicant on IDS dated 03/30/2020) (Stone).
Referring to claim 2: Stone teaches a suture anchor (see figure 22) fully capable of securing soft tissue to bone (see paragraphs [0085]-[0086]), the suture anchor comprising: an unthreaded anchor body (see figure 22, #504/508) having an outer wall extending along a longitudinal anchor body path (see figure 22; paragraphs [0085]-[0086]), the anchor body including: an eyelet (see figure 22, #514) that extends through the anchor body from a first opening (see figure 22, #516) at the outer wall of the anchor body to a second opening (see paragraph [0086], #518) at an opposing outer wall of the anchor body; and a first longitudinal path (see figure 22, #522) and a second longitudinal path (see paragraph [0086]; wherein a longitudinal guiding path, #522, extends from each opening, #516/518), wherein the first and second longitudinal openings connect with the eyelet (figure 22; paragraphs [0085]-[0086]); and a proximal terminal end surface arranged opposite a distal tip portion (see figure 22, #508). In the embodiment of figure 22, Stone specifically teaches the first and second longitudinal paths aiding in allowing the suture to be held relative to the anchor body without engaging the suture tightly between a bone engaging section (see paragraphs [0085]-[0087]) but is silent to the first and second longitudinal paths including first and second longitudinal openings located in the proximal terminal end surface. However, in the embodiment of figures 7-10, Stone further teaches an anchor body comprising a first longitudinal opening (see figures 7-10, #220) and a second longitudinal opening (see figures 7-10, #222), wherein the first and second longitudinal openings connect with an eyelet (see figures 7 and 10, #224) that extends through the anchor body (see figure 10); and a proximal terminal end surface (see figure 8) arranged opposite a distal tip portion (see figure 7, #208), wherein the first and second longitudinal openings are located in the proximal terminal end surface (see figure 8), and wherein the first longitudinal opening, second longitudinal opening, and eyelet allows a suture to be maintained within the exterior wall of the suture anchor such that the suture is not pressed between the anchor and bone (see paragraph [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second longitudinal paths of the embodiment of figure 22 of Stone to first and second longitudinal openings like taught by the embodiment of figures 7-10 of Stone in order to yield predictable results in preventing the suture from being pressed or tightly engaged between the anchor and a bone engaging section (see paragraphs [0059] and [0085]-[0087]).
Referring to claims 4 and 5: Stone further teaches the first longitudinal opening intersects the eyelet at a distal end of the first longitudinal opening and the second longitudinal opening intersects the eyelet at a distal end of the second longitudinal opening (see figure 10).
Referring to claim 10: Stone teaches a suture anchor (see figure 22, #504/508) fully capable of securing soft tissue to bone (see paragraphs [0085]-[0086]), the suture anchor comprising: an unthreaded anchor body having an outer wall extending along a longitudinal anchor body path (see figure 22; paragraphs [0085]-[0086]), the anchor body including a proximal body portion (see figure 22, #504) and a distal tip portion (see figure 22, #508), the proximal body portion including: a proximal terminal end surface, wherein the proximal terminal end surface is arranged opposite the distal tip portion (see figure 22); an eyelet (see figure 22, #514) that extends through the proximal body portion from a first opening (see figure 22, #516) at the outer wall of the anchor body to a second opening (see paragraph [0086], #518) at an opposing outer wall of the anchor body; a first longitudinal path (see figure 22, #522) and a second longitudinal path (see paragraph [0086]; wherein a longitudinal guiding path, #522, extends from each opening, #516/518) extending from the proximal terminal end surface and connecting with the eyelet (figure 22; paragraphs [0085]-[0086]). In the embodiment of figure 22, Stone specifically teaches the first and second longitudinal paths aiding in allowing the suture to be held relative to the anchor body without engaging the suture tightly between a bone engaging section (see paragraphs [0085]-[0087]) but is silent to the first and second longitudinal paths including first and second longitudinal openings located in the proximal terminal end surface. However, in the embodiment of figures 7-10, Stone further teaches an anchor body comprising a first longitudinal opening (see figures 7-10, #220) and a second longitudinal opening (see figures 7-10, #222), wherein the first and second longitudinal openings connect with an eyelet (see figures 7 and 10, #224) that extends through the anchor body (see figure 10); and a proximal terminal end surface (see figure 8) arranged opposite a distal tip portion (see figure 7, #208), wherein the first and second longitudinal openings are located in the proximal terminal end surface (see figure 8), and wherein the first longitudinal opening, second longitudinal opening, and eyelet allows a suture to be maintained within the exterior wall of the suture anchor such that the suture is not pressed between the anchor and bone (see paragraph [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second longitudinal paths of the embodiment of figure 22 of Stone to first and second longitudinal openings like taught by the embodiment of figures 7-10 of Stone in order to yield predictable results in preventing the suture from being pressed or tightly engaged between the anchor and a bone engaging section (see paragraphs [0059] and [0085]-[0087]).
	Referring to claim 11: Stone further teaches the first longitudinal opening and the second longitudinal opening intersect the eyelet at distal ends of the first and second longitudinal openings (see figure 10).
Referring to claim 15: Stone teaches a suture anchor (see figure 22, #504/508) fully capable of securing soft tissue to bone (see paragraphs [0085]-[0086]), the suture anchor comprising: a non-threaded anchor body having an outer wall extending along a longitudinal axis (see figure 22; paragraphs [0085]-[0086]), the anchor body including a proximal body portion (see figure 22, #504) and a distal tip portion (see figure 22, #508), the proximal body portion including: a proximal terminal end surface, wherein the proximal terminal end surface is arranged opposite the distal tip portion (see figure 22); an eyelet (see figure 22, #514) that extends through the proximal body portion from a first opening (see figure 22, #516) at the outer wall of the anchor body to a second opening (see paragraph [0086], #518) at an opposing outer wall of the anchor body; and a first longitudinal path (see figure 22, #522) and a second longitudinal path (see paragraph [0086]; wherein a longitudinal guiding path, #522, extends from each opening, #516/518) extending from the proximal terminal end surface along the longitudinal axis to a distal end portion that connects with the eyelet  (figure 22; paragraphs [0085]-[0086]). In the embodiment of figure 22, Stone specifically teaches the first and second longitudinal paths aiding in allowing the suture to be held relative to the anchor body without engaging the suture tightly between a bone engaging section (see paragraphs [0085]-[0087]) but is silent to the first and second longitudinal paths including first and second longitudinal openings located in the proximal terminal end surface, wherein the first and second longitudinal openings extend from a first end portion in the proximal terminal end surface and through the proximal body portion along the longitudinal axis to a distal end portion that connects with the eyelet. However, in the embodiment of figures 7-10, Stone further teaches an anchor body comprising a first longitudinal opening (see figures 7-10, #220) and a second longitudinal opening (see figures 7-10, #222), wherein the first and second longitudinal openings connect with an eyelet (see figures 7 and 10, #224) that extends through the anchor body (see figure 10); and a proximal terminal end surface (see figure 8) of a proximal body portion (see figures 7-9, #204) arranged opposite a distal tip portion (see figure 7, #208), wherein the first and second longitudinal openings are located in the proximal terminal end surface (see figure 8), wherein the first and second longitudinal openings extend from a first end portion in the proximal terminal end surface and through the proximal body portion along the longitudinal axis to a distal end portion that connects with the eyelet (see figure 10), and wherein the first longitudinal opening, second longitudinal opening, and eyelet allows a suture to be maintained within the exterior wall of the suture anchor such that the suture is not pressed between the anchor and bone (see paragraph [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second longitudinal paths of the embodiment of figure 22 of Stone to first and second longitudinal openings like taught by the embodiment of figures 7-10 of Stone in order to yield predictable results in preventing the suture from being pressed or tightly engaged between the anchor and a bone engaging section (see paragraphs [0059] and [0085]-[0087]).
	Referring to claim 16: Stone further teaches the first longitudinal opening and the second longitudinal opening intersect the eyelet at distal ends of the first and second longitudinal openings (see figure 10).
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of McNamara et al. (US 2010/0076499 A1) (McNamara).
	Referring to claim 6: With regards to claim 2 above, in the embodiment of figure 22 above, Stone is silent to a central opening in the proximal terminal end surface. McNamara teaches a suture anchor comprising a proximal terminal end surface (see figures 1C-D, #102) including a first longitudinal opening and a second longitudinal opening (see figures 1C-D, #110) and a central opening (see figures 1C-D, #130/140) configured to receive an insertion tool or installer (see paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the proximal terminal end surface of Stone with a central opening like taught by McNamara in order to aid in the anchor to be driven into a selected bone.
Referring to claim 20: With regards to claim 15 above, in the embodiment of figure 22 above, Stone is silent to a central opening extending into the proximal terminal end surface and configured to receive an insertion tool. McNamara teaches a suture anchor comprising a proximal terminal end surface (see figures 1C-D, #102) including a first longitudinal opening and a second longitudinal opening (see figures 1C-D, #110) and a central opening (see figures 1C-D, #130/140) configured to receive an insertion tool or installer (see paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the proximal terminal end surface of Stone with a central opening like taught by McNamara in order to aid in the anchor to be driven into a selected bone.
Claims 7, 8, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Fallin et al. (US 2010/0145393 A1) (Fallin).
	Referring to claim 7: With regards to claim 2 above, Stone further teaches the anchor body includes a proximal body portion (see figure 22, #504) and the distal tip portion (see figure 22, #508), and wherein the anchor can be formed of any appropriate material, including a polymer or metal (see paragraph [0089]) but is silent to the anchor body specifically including a solid anchor portion and a porous anchor portion. Fallin teaches a suture anchor (see figures 1-2, #10) comprising a solid suture retention portion (see figures 1-2, #14; paragraph [0038]) including an eyelet (see figures 1-2, #18) that extends through the solid suture retention portion; and a distal tip portion (see figures 1-2, #12) including a porous outer surface (see figures 1-2, #20; paragraphs [0037]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the distal tip portion of Stone with a porous outer surface like taught by Fallin in order promote tissue ingrowth into the anchor (see Fallin abstract; paragraphs [0037]-[0038]).
	Referring to claim 8: Stone, as modified by Fallin, clearly teaches the first and second longitudinal openings and the eyelet are located in the solid anchor portion since it is clear the first longitudinal opening, the second longitudinal opening and the eyelet are positioned in the proximal portion, #504, of Stone which clearly does not include the porous outer surface of the distal tip portion, #508.
Referring to claim 12: With regards to claim 10 above, Stone teaches the anchor body includes the proximal body portion (see figure 22, #504) and the distal tip portion (see figure 22, #508), and wherein the anchor can be formed of any appropriate material, including a polymer or metal (see paragraph [0089]) but is silent to the anchor body specifically including a solid anchor portion and a porous anchor portion. Fallin teaches a suture anchor (see figures 1-2, #10) comprising a solid suture retention portion (see figures 1-2, #14) including an eyelet (see figures 1-2, #18) that extends through the solid suture retention portion; and a distal tip portion (see figures 1-2, #12) including a porous outer surface (see figures 1-2, #20; paragraphs [0037]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the distal tip portion of Stone with a porous outer surface like taught by Fallin in order promote tissue ingrowth into the anchor (see Fallin abstract; paragraphs [0037]-[0038]).
Referring to claim 13: Stone, as modified by Fallin, clearly teaches the first and second longitudinal openings and the eyelet are located in the solid anchor portion since it is clear the first longitudinal opening, the second longitudinal opening and the eyelet are positioned in the proximal portion, #504, of Stone which clearly does not include the porous outer surface of the distal tip portion, #508.
Referring to claim 17: With regards to claim 15 above, Stone further teaches the anchor body includes the proximal body portion (see figure 22, #504) and the distal tip portion (see figure 22, #508), and wherein the anchor can be formed of any appropriate material, including a polymer or metal (see paragraph [0089]) but is silent to the anchor body specifically including a solid anchor portion and a porous anchor portion. Fallin teaches a suture anchor (see figures 1-2, #10) comprising a solid suture retention portion (see figures 1-2, #14) including an eyelet (see figures 1-2, #18) that extends through the solid suture retention portion; and a distal tip portion (see figures 1-2, #12) including a porous outer surface (see figures 1-2, #20; paragraphs [0037]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the distal tip portion of Stone with a porous outer surface like taught by Fallin in order promote tissue ingrowth into the anchor (see Fallin abstract; paragraphs [0037]-[0038]).
Referring to claim 18: Stone, as modified by Fallin, clearly teaches the first and second longitudinal openings and the eyelet are located in the solid anchor portion since it is clear the first longitudinal opening, the second longitudinal opening and the eyelet are positioned in the proximal portion, #504, of Stone which clearly does not include the porous outer surface of the distal tip portion, #508.
Claims 9, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of Fallin in view of McNamara.
	Referring to claim 9: With regards to claim 7 above, in the embodiment of figure 22 above Stone, as modified by Fallin, clearly teaches the first and second longitudinal openings, the eyelet and the tool engaging area are located in the solid anchor portion since it is clear the first longitudinal opening, the second longitudinal opening and the eyelet are positioned in the proximal portion, #504, of Stone which clearly does not include the porous outer surface of the distal tip portion, #508. Stone, as modified by Fallin, is silent to a central opening extending into the proximal terminal end surface. McNamara teaches a suture anchor comprising a proximal terminal end surface (see figures 1C-D, #102) including a first longitudinal opening and a second longitudinal opening (see figures 1C-D, #110) and a central opening (see figures 1C-D, #130/140) configured to receive an insertion tool or installer (see paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the proximal terminal end surface of Stone, as modified by Fallin, with a central opening like taught by McNamara in order to aid in the anchor to be driven into a selected bone.	
Referring to claim 14: With regards to claim 12 above, Stone, as modified by Fallin, a central opening extending into the proximal terminal end surface, and wherein the central opening is configured to receive an insertion tool. McNamara teaches a suture anchor comprising a proximal terminal end surface (see figures 1C-D, #102) including a first longitudinal opening and a second longitudinal opening (see figures 1C-D, #110) and a central opening (see figures 1C-D, #130/140) configured to receive an insertion tool or installer (see paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the proximal terminal end surface of Stone, as modified by Fallin, with a central opening like taught by McNamara in order to aid in the anchor to be driven into a selected bone.
	Referring to claim 21: With regards to claim 15 above, Stone further teaches the first longitudinal opening and the second longitudinal opening intersect the eyelet at distal ends of the first and second longitudinal openings (see figure 10); and the anchor body includes the proximal body portion (see figure 22, #504) and the distal tip portion (see figure 22, #508), and wherein the anchor can be formed of any appropriate material, including a polymer or metal (see paragraph [0089]) but is silent to the anchor body specifically including a solid anchor portion and a porous anchor portion, wherein the first and second longitudinal openings, the eyelet and the central opening are located in the solid anchor portion; and a central opening extending into the proximal terminal end surface configured to receive an insertion tool.
Fallin teaches a suture anchor (see figures 1-2, #10) comprising a solid suture retention portion (see figures 1-2, #14) including an eyelet (see figures 1-2, #18) that extends through the solid suture retention portion; and a distal tip portion (see figures 1-2, #12) including a porous outer surface (see figures 1-2, #20; paragraphs [0037]-[0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the distal tip portion of Stone with a porous outer surface like taught by Fallin in order promote tissue ingrowth into the anchor (see Fallin abstract; paragraphs [0037]-[0038]). Stone, as modified by Fallin, clearly teaches the first and second longitudinal openings and the eyelet are located in the solid anchor portion since it is clear the first longitudinal opening, the second longitudinal opening and the eyelet are positioned in the proximal portion, #504, of Stone which clearly does not include the porous outer surface of the distal tip portion, #508, but is silent to a central opening extending into the proximal terminal end surface configured to receive an insertion tool.
McNamara teaches a suture anchor comprising a proximal terminal end surface (see figures 1C-D, #102) including a first longitudinal opening and a second longitudinal opening (see figures 1C-D, #110) and a central opening (see figures 1C-D, #130/140) configured to receive an insertion tool or installer (see paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the proximal terminal end surface of Stone, as modified by Fallin, with a central opening like taught by McNamara in order to aid in the anchor to be driven into a selected bone.	

Response to Arguments
	Applicant’s request for a telephonic interview is acknowledged. Applicant’s request was missed until after completion of an updated search/consideration and write up of the above action. In a discussion with Adam Kiedrowski on 16 November 2022, a telephone interview will be conducted if requested following receipt of this action.
Applicant’s arguments concerning the amendments, see pages 6-8, filed 08 September 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. §102(a)(1) in view of Steiner or Stone have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new interpretation of an alternative embodiment of Stone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791